Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.

Due to the allowable subject matter in claim 1, the restriction has been withdrawn, and all claims rejoined.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dave King on 03 Jan 2022.

The application has been amended as follows: 

	Claim 3 has been cancelled.
On line 1 of claim 5, “1” has been changed to –4--.
	On line 2 of claim 5, before “shield portion”, --lower blade—has been inserted.
	On line 1 of claim 9, after “housing has”, --pivot holes and – has been inserted.
	On line 3 of claim 9, “as the pivot pins” has been changed to --,and the upper blade housing portion has pivot pins that--.
	Claims 13-15 have been cancelled.
	At the end of claim 17, “or similar plastic material” has been deleted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724